With regards to claims 1-13, the prior art of record does not disclose or fairly teach the specific circuit with emphasis on  an electrically-conductive waveguiding wall surrounding at least a portion of a space between the first through hole and the second through hole, the waveguiding wall being surrounded by the plurality of electrically conductive rods and allowing an electromagnetic wave to propagate between the first through hole and the second through hole; wherein the waveguiding wall includes a stepped portion or a slope on an inner side. With regards to claims 13 and 14, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the horn includes a pair of inner wall surfaces extending along a first direction which is perpendicular or substantially perpendicular to an E plane of the slot; and a root of each of the pair of inner wall surfaces includes a protrusion extending along the first direction. With regards to claims 15 and 16, the  prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  the one or more horns and the two recesses are arranged side by side in one row, with electrically conductive walls being located there between; and each electrically conductive wall located between the one or more horns and two recesses includes a central portion and sites on opposite sides of the central portion, the central portion and sites being distanced by two grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 12, 2021
/K.E.G/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843